871 F.2d 1087
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Spurlock CURE, Petitioner,v.DIRECTOR, OFFICE OF WORKERS' COMPENSATION PROGRAMS, UNITEDSTATES DEPARTMENT OF LABOR, Respondent.
No. 88-3762.
United States Court of Appeals, Sixth Circuit.
Feb. 3, 1989.

Before KRUPANSKY and BOGGS, Circuit Judges, EDWARDS, Senior Circuit Judge.

ORDER

1
Petitioner has sought review of a decision by the Benefits Review Board affirming the denial of black lung benefits by the administrative law judge.  The petitioner challenged the finding that he had less than ten years of coal mine employment and the Board's refusal to apply 20 C.F.R. Sec. 410.490, as well as the evaluation of the evidence.  Respondent now moves that this case be remanded for payment of benefits based on the United States Supreme Court's decision in Pittson Coal Group v. Sebben, 57 U.S.L.W. 4029 (U.S. Dec. 6, 1988).  In Pittson, the Court affirmed the application of the less restrictive Sec. 410.490 criteria to certain benefit claims instead of the interim criteria of 20 C.F.R. Sec. 727.203.  Upon review and consideration,


2
It is ORDERED that this case be remanded to the Benefits Review Board which is instructed to vacate its opinion and remand to the deputy commissioner for payment of black lung benefits.